NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              RONALD F. BOUSQUET,
                Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7017
              __________________________

    Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 08-1279, Chief Judge Bruce
E. Kasold.
              ___________________________

                Decided: May 19, 2011
              ___________________________

    DARRYL F. SMITH, Sutherland Asbill & Brennan, LLP,
of Atlanta, Georgia, argued for the claimant-appellant.
With him on the brief was THOMAS W. CURVIN.

    J. HUNTER BENNETT, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, argued for the respondent-
BOUSQUET   v. DVA                                          2


appellee. With him on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
and KIRK T. MANHARDT, Assistant Director.
              __________________________

   Before BRYSON, SCHALL, and PROST, Circuit Judges.
PER CURIAM.

     Ronald F. Bousquet appeals from a decision of the
Court of Appeals for Veterans Claims (“the Veterans
Court”) upholding a decision of the Board of Veterans’
Appeals that denied Mr. Bousquet’s request for a waiver
of recovery of home-loan guaranty indebtedness to the
Department of Veterans Affairs (“DVA”). The DVA had
guaranteed a home loan for Mr. Bousquet. He defaulted
on the loan, leaving the DVA with an obligation to the
lender. In cases in which the DVA attempts to recover its
loss from the veteran, the veteran is entitled by statute to
seek a waiver of the obligation to repay the loss. 38
U.S.C. § 5302(b). Mr. Bousquet sought such a waiver.
After evidentiary proceedings before a DVA regional
office, the Board of Veterans’ Appeals held that Mr.
Bousquet was not entitled to a waiver under 38 C.F.R. §
1.965(b)(2) because he had acted in bad faith in creating
the indebtedness in question. On Mr. Bousquet’s appeal,
the Veterans Court affirmed, holding that the evidence
was sufficient to support the Board’s findings and that the
Board did not shift the burden of proof on the issue of bad
faith. Mr. Bousquet now appeals to this court, arguing
that the Board improperly shifted the burden of proof to
him to disprove bad faith.

      This court’s jurisdiction to review decisions of the
Veterans Court is limited to “the validity of the decision of
the Court on a rule of law or of any statute or regulation
. . . or any interpretation thereof (other than a determina-
3                                          BOUSQUET   v. DVA


tion as to a factual matter) that was relied on by the
Court in making the decision.” 38 U.S.C. § 7292(a). The
question whether the agency or the veteran bears the
burden of proof in a waiver proceeding with respect to the
issue of bad faith is an issue of law, but that question of
law was well settled before this case and was not at issue
here. Reyes v. Nicholson, 21 Vet. App. 370, 377 (2007).
The Veterans Court did not rely on an interpretation of
that rule of law in making its decision other than apply-
ing the settled principle that the burden of proof on the
issue of bad faith rests on the agency and concluding that
the Board’s decision was consistent with that principle.
Mr. Bousquet’s argument comes down to asserting that
the Board misapplied that principle because of the way it
assessed the evidence. That is in essence a challenge to
the sufficiency of the evidence, or at most a challenge to
the manner in which the Board conducted its review of
the evidence, neither of which is within the jurisdiction of
this court to review. We therefore dismiss this appeal for
lack of jurisdiction.

    No costs.

                      DISMISSED